Citation Nr: 1034540	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  10-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a higher level of special monthly compensation 
(SMC) based on aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In December 2009, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  In July 2010, the 
Veteran and his wife testified during a Board hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of both 
hearings are of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran is service-connected for recurrent varicose 
veins, left leg with deep vein thrombosis and 
lipodermatosclerosis (at a 100 percent disability rate); and for 
recurrent varicose veins, right leg with deep vein thrombosis and 
lipodermatosclerosis (at a 100 percent disability rate). 

2.  The Veteran is in receipt of SMC under 38 U.S.C.A. § 1114(l) 
on account of loss of use of both feet.

3.  The Veteran's service-connected disabilities render him so 
helpless as to be in need of regular aid and attendance of 
another person.  He is able to feed himself and to toilet, but 
needs attendance with travel and activities of daily living, 
including bathing and dressing.  He requires regular care or 
assistance to protect himself from dangers in his daily 
environment.

4.  The effects of the Veteran's service-connected disabilities 
do not meet the requirements necessary to warrant SMC at the 
"(m)," "(n)," "(o)," "(p)," "(r)," "(s)" or 
intermediate rates higher than the "(l)" rate.  

5.  There is no legal basis on which the Veteran's claim for a 
higher rate of SMC may be granted.

CONCLUSION OF LAW

The criteria for a higher level of SMC based upon the need for 
aid and attendance of another person have not been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in a letter from the RO dated in June 
2009.  This letter notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing his 
claim, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

Recently, the Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to these matters was not provided for the claim now on 
appeal.  Because in the decision herein, the Board denies the 
claim on appeal, no effective date or disability rating is being, 
or is to be, assigned.  Therefore, there is no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.  In any event, the Veteran has neither alleged 
nor demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination).  In view of the above, the Board finds that the 
notice requirements pertinent to the issue on appeal have been 
met.

The duty to assist also has been fulfilled as private and VA 
medical records relevant to this matter have been requested and 
obtained as well as records from the Social Security 
Administration (SSA).  In addition, the Veteran has been afforded 
a VA aid and attendance examination.  The Board finds that the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA laws and regulations and to move forward with this 
claim would not cause any prejudice to the Veteran.

Factual Background

In a May 1999 rating decision, the RO granted the Veteran SMC 
based on a single service-connected disability evaluated at 100 
percent with a separate service-connected disability rated at 60 
percent, effective July 13, 1998.  The SMC was awarded pursuant 
to 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).  The RO denied 
SMC based on loss of use of the lower extremities at that time 
and invited the Veteran to submit current and subsequent medical 
evidence.  The Veteran appealed this determination.

In a November 2005 decision, the Board granted the Veteran SMC 
benefits based upon loss of use of both feet.  It found that no 
effective function remained in either the left or the right foot 
other than that which would be equally well served by an 
amputation stump below the knee with use of a suitable prosthetic 
appliance.

In an April 2006 rating decision implementing the Board's 
decision VA's Appeals Management Center (AMC) granted the Veteran 
entitlement to SMC based on loss of use of both feet, effective 
October 12, 1998.  The Veteran filed a timely appeal with respect 
to the effective date.  In its December 2008 decision, the Board 
granted an earlier effective date for the award of SMC to 
February 4, 1982.  In March 2009, the RO issued a rating decision 
implementing the Board's December 2008 decision granting an 
earlier effective date of February 4, 1982 for SMC based on loss 
of use of both feet.

In April 2009 the Veteran and his representative filed this claim 
effectively seeking a higher level of SMC.  His representative 
wrote that the Veteran wanted an administrative review to clarify 
his entitlement to either a higher level of SMC and/or 
entitlement to two "(k)" rate awards for loss of use of each 
foot or whether entitlement to a separate and distinct evaluation 
for aid and attendance was applicable.

The Veteran was formerly service-connected for bilateral 
recurrent varicose veins (at a 60 percent disability rating) from 
December 19, 1978 to February 4, 1982.  He is currently service-
connected for recurrent varicose veins with deep vein thrombosis 
and lipodermatosclerosis for both the left and right legs at a 
100 percent disability rating for each lower extremity.  Both 
ratings were effective from February 4, 1982.

Records associated with the claims file from the Social Security 
Administration (SSA) show the Veteran was in receipt of SSA 
disability benefits for varicosities of the lower extremities and 
obesity.

VA medical records associated with the claims file and testimony 
from hearings conducted for this and related matters indicate 
that the Veteran has several nonservice-connected disorders, 
including hearing loss, chronic obstructive pulmonary disease 
(COPD), sleep apnea, and carpal tunnel syndrome.  

The claims file contains a November 1981 VA physician's 
statement, which referred back to a prior December 1980 statement 
by the same physician.  The December 1980 statement described the 
Veteran's very marked varicose veins from his feet to his groin 
as markedly tortuous, bulging, and tender.  The veins remained 
excessively engorged upon both prolonged sitting and standing, 
greatly restricting the Veteran's range of activities.  The 
physician specifically stated that he had medically advised the 
Veteran against any activity involving long periods of sitting or 
standing.  He further advised that there was no possibility at 
the present or for the future for the Veteran to maintain any 
type of job because of the severity of his leg disability.

In his November 1981 statement, the physician also noted that the 
Veteran's disability was continuously and markedly symptomatic 
without reasonable expectation of improvement.  The physician 
considered surgical treatment (short of amputation) to alleviate 
the symptoms of the Veteran's exuberantly excessive bulging, 
tortuous, and painful varicose veins; however, such surgery was 
found not to be possible due to the Veteran's other co-
morbidities.  In short, the Veteran was found extremely limited 
due to his inability to remain in a standing or sitting position.

Based on this evidence, the Board found in its December 2008 
decision that the Veteran had no remaining effective function of 
his feet due to the severity of his bilateral leg disabilities.  

The Veteran underwent a VA physical examination in October 1998.  
The examining physician noted that the Veteran had been 
hospitalized several times for phlebitis and dethrombosis, that 
he had varicose veins in both legs, that edema and swelling were 
present, and that the Veteran had to elevate his legs in bed.  It 
was noted that the Veteran had trouble with all kinds of walking 
or prolonged standing or sitting.  While he could brush his 
teeth, shower and dress himself, he could not cook, vacuum, walk, 
shop, take out the trash, push a lawn mower, climb stairs, or 
garden.  He could drive a car.  The physician spoke to the 
Veteran about bilateral below-the-knee amputations with a 
prosthesis fitting such that he could get around more easily.

When the Veteran appealed the earlier determination of SMC, the 
Veteran and his wife testified at a RO hearing in February 2003.  
He came to the hearing on a scooter and said that he was first 
issued a wheelchair in 1992.  He testified that he could not get 
around without special shoes, stockings, crutches, or the 
wheelchair.  He went about his house in the wheelchair, rarely 
used crutches, and sat down to take a shower.  Though a doctor 
earlier had advised him to have his legs amputated, the Veteran 
testified that such was not an option because he was 64 years old 
at the time and carried a lot of weight and he thought he would 
have a problem adapting.  His wife testified that the Veteran's 
feet had gotten progressively worse over the years with swelling 
and infections.  

The Veteran and his wife then testified at a Board hearing in 
July 2005.  They said he used a special bed to sleep in because 
doctors wanted him to elevate his swollen and painful legs.  He 
had prosthetic devices or hose that his wife put on him every 
morning which extended to just below the knee.  He also wore 
custom-made special shoes.  Besides use of his wheelchair he also 
sat in a reclining chair to keep his legs elevated.  He could 
walk maybe 20 feet with his walker and also used Canadian 
crutches.  His wife estimated that the most the Veteran could 
walk was from the entrance to the bathroom to the commode with 
the assistance of a walker.

An April 2006 VA physical examination noted a constriction on the 
lower extremity above the ankle on the medial lower leg with 
induration and brawny discoloration.  Lipodermatosclerosis of the 
bilateral lower extremities was diagnosed.

The Veteran underwent a VA examination for aid and attendance in 
November 2009.  The examining physician reported that the Veteran 
had phlebitis with recurrent edema and wound in the lower 
extremities, stood 6 feet two inches, and weighed 294 pounds.  He 
noted that the Veteran had a stable but poor gait for a short 
distance without a walker, that he was overweight and used a 
cane, but that he could only ambulate a few yards and needed the 
assistance of aids, such as canes, braces, crutches, or the 
assistance of another person for locomotion.  The examiner noted 
that the Veteran was housebound and bedbound except for 
toileting.  

The November 2009 report of examination noted that the Veteran 
was able to feed himself and could manage his own financial 
affairs, but was not able to prepare his meals and needed 
assistance in bathing and tending to other hygiene needs.  
Nursing home care was not required, but the Veteran was currently 
on an injectable anticoagulant given by a caregiver.  The 
examiner wrote that the Veteran had no restrictions of the upper 
extremities that affected his grip, fine movements, the ability 
to feed himself or to button clothing or to shave.  Each lower 
extremity was restricted because of leg edema due to venous 
insufficiency and blood clots.  The examiner commented that the 
Veteran was essentially home-bound, except for medical 
appointments, that he had poor balance and used a cane, and had 
poor exercise tolerance due to chronic obstructive lung disease, 
sleep apnea and obesity.

The Veteran testified during a RO hearing in December 2009.  He 
said that he had problems feeding, bathing, and dressing himself 
because of carpal tunnel syndrome in his hands and the fact that 
he could not stand for long.  His wife helped him in the shower 
and put on his compression hose, but he did dress himself by 
sitting down.  He said that he used canes, walkers, a hand chair 
and a power chair and could get around the house and do whatever 
he needed to do.  While he had not fallen since 2004, the Veteran 
said that he would need someone to help him get up if he did 
fall.  The Veteran testified that he spent most of his time in 
bed because he was told in 1980 to elevate his legs.  He had a 
special hospital bed with a leg lift in it.  He said that he 
could not get out of bed on his own.

The Veteran and his spouse then testified during a Board hearing 
in July 2010.  They testified that the Veteran could feed 
himself, but that his wife did all the cooking and food 
preparation as well as the laundry.  While the Veteran could 
bathe himself that was only because he had a special shower; even 
with that special shower he was still unable to wash his legs.  
He was able to use the restroom without assistance, but someone 
was usually there to prevent him from falling and he sometimes 
needed help getting off and on the toilet.  His wife testified 
that she applied cream to the Veteran's legs and between the toes 
every day.  The Veteran said that he could button his shirt, but 
had some trouble dressing because of difficulty with carpal 
tunnel in both hands.  His wife put compression hose on his legs 
before he got out of bed in the morning because the Veteran was 
not able to do so.  The Veteran arose from his special bed by 
pulling himself up with the handrail on the bed.  The Veteran 
testified that he thought he probably could not escape the house 
in the event of a fire or some emergency without some assistance.  
His wife said that she normally did not leave the Veteran alone 
at home and that her children and grandchildren helped out so 
that she could run errands.  He also had a cell phone to use in 
the event of an emergency.  

The Veteran's wife testified that the Veteran's legs were 
discolored from the knee down to the ankle, that the Veteran 
could use Canadian crutches, and that he had two types of 
wheelchair-a hand chair and a motorized chair.  

The Veteran's wife also testified that since the Veteran's last 
hospitalization they had participated in a VA home-based program 
where a nurse visited the home once a month.  The nurse came out 
more often if, for example, the Veteran's wife phoned to check on 
an infection.  A nutritionist also visited the home as part of 
the program.  The Veteran's wife said that they were also in 
receipt of a respite program from VA where someone came to the 
home and relieved her of caregiver duties twice a month for six 
hours at a time.

Special Monthly Compensation

Special monthly compensation (SMC) is payable to claimants in 
certain situations, in addition to the basic rate of compensation 
otherwise payable on the basis of degree of service-connected 
disability.  See 38 U.S.C.A. § 1114 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.350 (2009).  The statute speaks in terms of the total 
monthly compensation available to an eligible claimant, if he or 
she meets the criteria for a variety of rate levels set in the 
statute and VA regulations.

Under the applicable criteria, SMC under 38 U.S.C.A. § 1114(k) is 
payable for each anatomical loss or loss of use of one foot.  
Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below the 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of balance, propulsion, etc., in the 
case of the foot could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  

The Veteran contends that he is entitled to two "(k)" rate 
awards of SMC.  However, the provisions of 38 U.S.C.A. § 1114(k) 
and 38 C.F.R. § 3.350(a) are clearly drafted for compensating the 
loss of use of only one foot.  These provisions allow for an 
award of SMC for bilateral disorders only in the cases of 
deafness and the buttocks.  The Veteran does not contend that 
only his left or his right foot function is the reason why he is 
entitled to SMC.  As VA's regulatory provisions for SMC 
specifically provide for loss of use of both feet at the "(l)" 
rate (see below), the Veteran cannot seek and obtain two separate 
"(k)" rates for loss of use of both feet.  In addition, in 
practical terms an addition of two "(k)" rates (2 x $91) to his 
monthly compensation would not avail the Veteran as such sum 
would still be substantially less than the total monthly 
compensation he is entitled to for SMC at the "(l)" rate 
($3,145).  

A Veteran who, as the result of a service-connected disability, 
has suffered the anatomical loss or loss of use of both feet, one 
hand and one foot, blindness in both eyes with visual acuity of 
5/200 or less or being permanently bedridden or so helpless as to 
be in need of regular aid and attendance, shall receive SMC under 
the provisions of 38 U.S.C.A. § 1114(l).  See 38 C.F.R. 
§ 3.350(b).

Loss of use of a hand or foot will be held to exist when no 
effective function remains other than that which would be equally 
well served by an amputation stump at the site of election below 
the elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, manipulation, 
etc., in the case of the hand, or of balance, propulsion, etc., 
in the case of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  See 38 C.F.R. §§ 3.350(a)(2), 
4.63 (2009).

In the Veteran's case, he was awarded SMC at the "(l)" rate on 
account of loss of use of both feet.  In this appeal, the Veteran 
is seeking a higher level of SMC based upon the need for regular 
aid and attendance.  Special monthly compensation at the aid and 
attendance rate is payable when the Veteran is helpless or so 
nearly helpless that he requires the regular aid and attendance 
of another person.  38 C.F.R. § 3.350.  In the absence of the 
loss of use of both feet, a claimant may still receive SMC at the 
"(l)" rate for aid and attendance, if qualified.  What the 
Veteran is seeking in this claim is a higher order of SMC.

Relevant factors for consideration as to the need for aid and 
attendance are inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the claimant 
to feed himself through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from the 
hazards or dangers inherent in his/her daily environment.  The 
term bedridden actually requires that the claimant remain in bed.  
The particular personal functions which the Veteran is unable to 
perform should be considered in connection with the claimant's 
condition as a whole.  The evidence need only establish that the 
Veteran is so helpless as to need regular aid and attendance, not 
constant need.  Determinations that the Veteran is so helpless as 
to need regular aid and attendance will not be based solely upon 
an opinion that the Veteran's condition requires the Veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

The Veteran must be unable to perform one of the enumerated 
disabling conditions, but the Veteran's condition does not have 
to present all of the enumerated disabling conditions.  Turco v. 
Brown, 9 Vet. App. 222 (1996).

As noted above, on aid and attendance examination in November 
2009, the Veteran was noted to be dependent in several of his 
activities of daily living.  Testimony of the Veteran and his 
wife showed that she provided personal care for his anticoagulant 
shots and skin ointments as well as assistance with showering and 
dressing, including daily application of his compression hose.  
She also prepared all his meals and did his laundry.  The Veteran 
was usually able to feed himself and to toilet without the 
assistance of others.  Their testimony also established that the 
Veteran would need assistance in escaping hazards and dangers.  

The testimony of the Veteran and his wife over the course of 
several recent hearings showed the Veteran was unable to leave 
his home, with the exception of leaving for medical appointments, 
and that he was dependent on his wife or family for many of his 
activities of daily living.  

Clinical records pre-dating the November 2009 aid and attendance 
examination demonstrate that the Veteran has numerous 
disabilities which require his wife to provide him considerable 
assistance, including, in addition to his service-connected 
disabilities, chronic obstructive pulmonary disease, sleep apnea, 
carpal tunnel and hearing loss.

This record supports a finding that the Veteran is in need of 
regular aid and attendance based on his service-connected 
disabilities.  The inability to ambulate at any great length as a 
result of the loss of use of both feet renders him in need of 
regular care or assistance to protect him from the hazards or 
dangers inherent in his daily environment.  Due to his inability 
to stand and walk for more than a brief period of time, the Board 
finds that he is unable to live alone.  Nor can he care for 
himself with regard to preparing meals and tending to his 
personal hygiene.

For the reasons set forth below, the Veteran is not entitled to a 
higher level of SMC.

Were there any other service-connected disabilities which 
rendered the Veteran in need of the regular aid and attendance of 
another person, an additional award of SMC on the basis of the 
need for regular aid and attendance could be awarded.  See 38 
U.S.C.A. § 1114(o)-(r) (West 2002 & Supp. 2009).  In this case, 
however, the Veteran's only service-connected disabilities are 
those of his left and right lower extremities.  Because he may 
not receive two awards of SMC at the "(l)" rate based on the 
same disabilities, additional compensation under 38 U.S.C.A. 
§ 1114(l) is not payable.  See 38 C.F.R. § 3.350(f)(3).  

38 C.F.R. § 3.350(f)(3) provides that, in addition to the 
statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) 
and the intermediate or next-higher rate provisions set forth 
under 38 U.S.C.A. § 1114(p), additional single permanent 
disability or combinations of permanent disabilities 
independently ratable at 50 percent or more will afford 
entitlement to the next-higher intermediate rate, or if already 
entitled to the next-higher intermediate rate, then to the next-
higher statutory rate under 38 U.S.C.A. § 1114, but not above the 
"(o)" rate.  The disability or disabilities independently 
ratable at 50 percent or more must be separate and distinct and 
involve different anatomical segments or bodily systems from the 
conditions establishing entitlement under 38 U.S.C.A. § 1114(l) 
through (n) or the intermediate rate provisions of 38 U.S.C.A. 
§ 1114(p).  This requires, for example, that where a Veteran who 
had suffered the loss or loss of use of two extremities is being 
considered for the maximum rate on account of helplessness 
requiring regular aid and attendance, the latter must be based on 
need resulting from pathology other than that of the extremities.  
The fact, however, that two separate and distinct entitling 
disabilities, such as loss of use of both feet, result from a 
common etiological agent will not preclude maximum entitlement.  
See 38 C.F.R. § 3.350(e)(3).

Similarly, under 38 C.F.R. § 3.350(f)(4), in addition to the 
statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) 
and the intermediate or next-higher rate provisions set forth 
under 38 U.S.C.A. § 1114(p), additional single permanent 
disability or combinations of permanent disabilities 
independently ratable at 100 percent apart from any consideration 
of individual unemployability will afford entitlement to the 
next-higher intermediate rate, or if already entitled to the 
next-higher intermediate rate, then to the next-higher statutory 
rate under 38 U.S.C.A. § 1114, but not above the "(o)" rate.  
The disability or disabilities independently ratable at 100 
percent or more must be separate and distinct and involve 
different anatomical segments or bodily systems from the 
conditions establishing entitlement under 38 U.S.C.A. § 1114(l) 
through (n) or the intermediate rate provisions of 38 U.S.C.A. 
§ 1114(p).

In the Veteran's case, service connection is in effect for two 
disabilities, each ratable at 100 percent, for both the left and 
the right leg.  He has no other service connected disability.  In 
addition, the Veteran's two disabilities ratable at 100 percent 
do not involve different anatomical segments or bodily systems 
from those conditions giving rise to entitlement under the "l" 
rate for loss of use of both feet, but are, in fact, the same 
conditions, anatomical segments, and body systems.  Moreover, the 
provisions of § 3.350(f)(3) reiterate that the Veteran is not 
entitled to a separate award for aid and attendance in this case 
(based on the loss of use of both extremities) because he is 
already being compensated for that pathology.  Thus, a higher 
intermediate rate or full level of SMC is not warranted under the 
regulatory provisions of 38 C.F.R. § 3.350(f)(3) or (f)(4).

As set forth under 38 U.S.C.A. § 1114(m), SMC at the "(m)" rate 
is warranted if the Veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use of 
both hands; or of both legs at a level, or with complications, 
preventing natural knee action with prosthesis in place; or of 
one arm and one leg at levels, or with complications, preventing 
natural elbow and knee action with prosthesis in place; or has 
suffered blindness in both eyes having only light perception; or 
has suffered blindness in both eyes, rendering such Veteran so 
significantly disabled as to be in need of regular aid and 
attendance.  See also 38 C.F.R. § 3.350(c).

In this case, service connection is only in effect for two 
disabilities, each affecting the lower extremities.  The November 
2009 VA aid and attendance examiner specifically found that the 
Veteran's upper extremities were not restricted.  Further, there 
is no medical evidence or medical opinion found in the claims 
file that would indicate the Veteran has "loss of use of both 
legs" as contemplated in the VA regulations.  While there is 
evidence in the file that the Veteran had osteoarthritis of the 
knees and mild degenerative arthritis of the right knee noted 
during the 1980s, subsequent clinical evidence rarely mentioned 
any knee complaint or treatment.  VA outpatient records dated in 
July 1999 and January 2000 noted that the Veteran took Tylenol 
for arthritis or degenerative joint disease.  The Veteran and his 
wife never mentioned any nonservice-connected knee disorder 
during their several hearings.  In addition, use of compression 
hose to below the knee, canes, Canadian crutches, and the 
Veteran's gait and ability to ambulate, if only for short 
distances, does not demonstrate loss of use of the legs with 
complications preventing natural knee action with prostheses in 
place.  As the Veteran's vision also is not disabled to the 
degree set forth in this regulation, SMC at the "(m)" rate is 
not warranted.  That is, even though the need for regular aid and 
attendance has been established, no part of the remaining 
criteria has been met to establish a higher level of SMC under 38 
U.S.C.A. § 1114(m).

38 U.S.C.A. § 1114(n) provides for SMC at the "(n)" rate if the 
Veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of both arms at 
levels, or with complications, preventing natural elbow action 
with prosthesis in place, has suffered the anatomical loss of 
both legs so near the hip as to prevent the use of prosthetic 
appliances, or has suffered the anatomical loss of one arm and 
one leg so near the shoulder and hip as to prevent the use of 
prosthetic appliances, or has suffered the anatomical loss of 
both eyes, or has suffered blindness without light perception in 
both eyes.  See also 38 C.F.R. § 3.350(d).

Similar to the "(m)" rate, because service connection is not in 
effect for any disability that could affect the upper extremities 
and because the Veteran has not experienced the anatomical loss 
of either leg near the hip or the type of vision impairment 
required, SMC at the "(n)" rate" is not warranted.

Under 38 U.S.C.A. § 1114(o), SMC at the "(o)" rate is warranted 
if the Veteran, as the result of service-connected disability, 
has suffered disability under conditions which would entitle such 
Veteran to two or more of the rates provided in one or more 
subsections (l) through (n) of this section, no condition being 
considered twice in the determination, or if the Veteran has 
suffered bilateral deafness (and the hearing impairment in either 
one or both ears is service connected) rated at 60 percent or 
more disabling and the Veteran has also suffered service-
connected total blindness with 20/200 visual acuity or less, or 
if the Veteran has suffered service-connected total deafness in 
one ear or bilateral deafness (and the hearing impairment in 
either one or both ears is service connected) rated at 40 percent 
or more disabling and the Veteran has also suffered service-
connected blindness having only light perception or less, or if 
the Veteran has suffered the anatomical loss of both arms so near 
the shoulder as to prevent the use of prosthetic appliances.  See 
also 38 C.F.R. § 3.350(e).

Here, the Veteran is entitled to only one of the rates provided 
in subsections (l) through (n).  Additionally, because the 
necessary degree of impaired visual acuity has not been shown, 
and because the Veteran is not service connected for a hearing 
loss disability or a disability of the upper extremities, a 
higher level of SMC at the "(o)" rate is not warranted.

As set forth under 38 U.S.C.A. § 1114(p), in the event that the 
Veteran's service-connected disabilities exceed the requirements 
for any of the prescribed rates, the next-higher or an 
intermediate rate may be allowed.  In the event that the Veteran 
has suffered service-connected blindness with 5/200 visual acuity 
or less and (1) has also suffered bilateral deafness (and the 
hearing impairment in either one or both ears is service 
connected) rated at 30 percent or more disabling, the next-higher 
rate shall be allowed, or (2) has also suffered service-connected 
total deafness in one ear or service-connected anatomical loss or 
loss of use of one hand or one foot, the next intermediate rate 
shall be allowed.  In the event that the Veteran has suffered 
service- connected blindness, having only light perception or 
less, and has also suffered bilateral deafness (and the hearing 
impairment in either one or both ears is service connected) rated 
at 10 or 20 percent disabling, the next intermediate rate shall 
be allowed.  In the event the Veteran has suffered the anatomical 
loss or loss of use of, or a combination of anatomical loss and 
loss of use, of three extremities, the next higher rate or 
intermediate rate shall be allowed.  See also 38 C.F.R. 
§ 3.350(f).

Because it has not been shown that the Veteran has the requisite 
type of impaired visual acuity, he is not service connected for a 
hearing loss disability, and he is not service connected for 
disabilities affecting three extremities, a next-higher or 
intermediate rate is not warranted under 38 U.S.C.A. § 1114(p).

If any Veteran, otherwise entitled to compensation authorized 
under subsection (o), at the maximum rate authorized under 
subsection (p), or at the intermediate rate authorized between 
the rates found in subsections (n) and (o) and at the rate 
authorized under subsection (k), is in need of regular aid and 
attendance, then, in addition to such compensation-(1) the 
Veteran shall be paid a monthly aid and attendance allowance; or 
(2) if the Veteran, in addition to such need for regular aid and 
attendance, is in need of a higher level of care, such Veteran 
shall be paid a higher monthly aid and attendance allowance in 
lieu of the allowance in clause (1) of the subsection, if VA 
finds that the Veteran, in the absence of the provision of such 
care, would require hospitalization, nursing home care, or other 
residential institutional care.  The need for a higher level of 
care shall be considered to be needed for personal health-care 
services provided on a daily basis in the Veteran's home by a 
person who is licensed to provide such services or who provides 
such services under the regular supervision of a licensed health-
care professional.  The existence of the need for such care shall 
be determined by a physician employed by VA or, in areas where no 
such physician is available, by a physician carrying out such 
function under contract or fee arrangement based on an 
examination by such physician.  38 U.S.C.A. § 1114(r); see also 
38 C.F.R. § 3.350(h).

Even if the evidence recited above shows the need for a higher 
level of aid and attendance in this Veteran's case, the rates 
provided in 38 U.S.C.A. § 1114(r) presuppose that SMC is in 
effect at a level higher than the "(l)" rate.  That is, it is 
required that the "(o)" rate, the maximum "(p)" rate, or the 
intermediate rate between (n) and (o) with the "(k)" rate, be 
in effect prior to an allowance of either the "(r)(1)" or 
"(r)(2)" rate.  Because those levels of SMC are not warranted 
in the Veteran's case, he is not entitled to the additional 
allowances set forth for the need of regular aid and attendance 
or the need of a higher level of aid and attendance under the 
provisions of 38 U.S.C.A. § 1114(r).  

Finally, a Veteran may receive additional compensation based upon 
being housebound if he has a disability rated as permanent and 
total (but not including total rating based upon unemployability 
under 38 C.F.R. § 4.17) and (1) has additional disability or 
disabilities independently ratable at 60 percent or more, or (2) 
by reason of disability or disabilities, is permanently 
housebound but does not qualify for special monthly compensation 
at the aid and attendance rate.  38 U.S.C.A. §§ 1114(s); 1521(e) 
(West 2002); 38 C.F.R. § 3.351(d) (2009).  

In this case, the Board has considered whether the Veteran might 
be entitled to the "(s)" rate for housebound though the Veteran 
did not raise this issue and the RO has not adjudicated the 
matter.  Even if the Veteran qualified for SMC compensation at 
the "(s)" rate, however, the Board could not grant such 
compensation in this case because § 1114, except for the "(k)" 
rate level, sets out figures of total monthly compensation.  The 
statute provides that total monthly compensation at the "(l)" 
rate ($3,145) is greater than total monthly compensation at the 
"(s)" rate ($2,829) and that the two total monthly 
compensations cannot be combined to determine if the Veteran 
could be elevated to the "(o)" rate.  See 38 U.S.C.A. 
§ 1114(o); 38 C.F.R. § 3.350(e).  

SMC is payable at a specified rate if the Veteran, as the result 
of service-connected disability, has suffered the loss of use of 
his feet.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  The 
Veteran has been awarded SMC due to the loss of use of both feet, 
effective February 4, 1982.  His requests for an administrative 
review, or two "(k)" rates, and/or an award for aid and 
assistance essentially seek a higher level of SMC.  

For all the foregoing reasons, the Board finds that the claim for 
a higher level of SMC based on the need for aid and attendance 
must be denied.  In arriving at the decision to deny the claim, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a higher level of SMC based on the need for the 
aid and attendance of another person is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


